J. S53032/17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN RE: C.S., A MINOR                    :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                                        :
APPEAL OF: J.R.B. AND B.J.B.            :         No. 1401 EDA 2017


                  Appeal from the Decree, April 25, 2017,
           in the Court of Common Pleas of Northampton County
              Domestic Relations Division at No. A2014-0002b


BEFORE: BENDER, P.J.E., OLSON, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:              FILED JANUARY 30, 2018

      J.R.B and B.J.B. (“appellants”) appeal from the decree entered

April 25, 2017, in the Court of Common Pleas of Northampton County by the

Honorable Craig A. Daily, vacating the adoption decree dated March 29,

2017, denying appellants’ petition for the adoption of C.S. (“the Child”), a

female born in July of 2009, and granting the adoption petition of A.S., the

Child’s maternal aunt.1 After careful review, we affirm.

      By way of background, the Child is the natural child of R.F. (“Mother”)

and E.S. (“Father”).      Mother struggled with drug addiction, and in

anticipation of being remanded to prison, Mother placed the Child with




1A.S. is Mother’s first cousin, and the adoptive mother of C.S.’s full-blooded
younger twin sisters, O.S. and G.S. (the “Twins”). The Twins were placed
with A.S. on August 2, 2012, when they were seven weeks old.
J. S53032/17

appellants on September 6, 2012.2 Upon Mother’s release from prison, the

Child returned to Mother’s care but was once again voluntarily placed by

Mother with appellants on April 30, 2013, in anticipation of entering inpatient

drug rehabilitation.    Mother was released from treatment on or about

May 30, 2013, and died of a drug overdose on May 31, 2013.

      From the time of the Child’s birth through the time of Mother’s entry

into drug rehabilitation in April of 2013, A.S. had regular and routine contact

with Mother and the Child. The Child was adjudicated dependent in 2013,

and Northampton County Children, Youth, and Families Division (“CYF”)

assumed custody of the Child.     CYF continued the Child’s placement with

appellants, and A.S. exercised weekend and holiday visits with the Child

through December 2014, which limited A.S.’s ability to perform parental

duties for the Child.   In 2013, A.S. and other maternal family members

regularly had unsupervised weekend visits with the Child.

      CYF ceased all contact between the Child and her maternal family,

including A.S., from the end of December 2014, following a Christmas visit,

until July 2015, when visits between A.S. and the Child were supervised by

CYF. Supervised visits continued through May 2016, and they were limited

to two-hour visits every two weeks. On or about May 20, 2016, maternal




2 Appellants are the adoptive parents of a daughter, G.B., age 9, and house
their niece, K.C., age 13.


                                     -2-
J. S53032/17

family, including A.S., were once again permitted unsupervised weekend

visits with the Child.

      Father   was       incarcerated   until   January   of   2015.   During   his

incarceration, Father engaged with the Child via Skype, and participated, via

telephone, with all juvenile court proceedings.           Father participated with

services to the best of his ability, while complying with the terms of his

probation. On May 26, 2015, Father executed a “Consent for Adoption by

Father of Child.” On June 24, 2015, CYF filed a petition to confirm consent.

A hearing on the petition was held on July 28, 2015, at which time Father

indicated he wished to revoke his consent.          On August 17, 2015, the trial

court entered a final decree, dated August 11, 2015, terminating Father’s

parental rights to the Child.      Father did not appeal the termination of his

parental rights.

      Appellants filed an adoption petition on December 30, 2016. A.S. filed

a competing adoption petition on January 5, 2016. On March 29, 2017, the

trial court entered an adoption decree granting A.S.’s adoption petition, and

denying appellants’ adoption decree. On April 25, 2017, the trial entered a

second decree, vacating its March 29, 2017 decree, in order to procedurally

address the Child’s adoption subsidy payment, and re-entered the adoption

decree in A.S.’ favor.




                                         -3-
J. S53032/17

      On April 28, 2017, appellants timely filed this notice of appeal,

together with a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b), with regards to the decree.

      On appeal, appellants raise three issues, as follow:

            I.     Did the trial court commit an error of law and
                   abuse its discretion in this contested adoption
                   matter by failing to consider and finding to be
                   relevant and pertinent all pleadings and
                   testimony regarding the best interests of the
                   Child in question including the placement of
                   the Child with the appellants for [three and
                   one-half] years prior thereto[?]

            II.    Did the trial court commit an error of law and
                   abuse its discretion in this contested adoption
                   matter by failing to consider and apply
                   appropriate weight to the persuasive testimony
                   of the two (2) expert witnesses who presented
                   testimony at time of trial as to the best
                   interests of the Child in question[?]

            III.   Did the trial court committed an error of law
                   and abuse its discretion in this contested
                   adoption matter by not placing appropriate
                   weight on the findings and reports of the
                   guardian ad litem and the caseworkers and
                   agents of [CYF] as to the best interests of the
                   Child in question[?]

Appellants’ brief at 6 (capitalization omitted).

      Once parental rights have been terminated, anyone may become an

adoptive parent, and the best interest of the child is the controlling factor by

which a court must be guided. In re Adoption of D.M.H., 682 A.2d 315

(Pa.Super. 1996).    In an adoption proceeding, a trial court must base its




                                      -4-
J. S53032/17

conclusions upon all relevant information discerned with the full participation

of all interested parties. Id.

      This court has the broadest discretion in reviewing appeals from

adoption decrees:

            [A]ppellate review of child custody Orders is of the
            broadest type, McMillen v. McMillen, 529 Pa. 198,
            602 A.2d 845 (1992), and we may modify the trial
            court’s custody determination where it is shown by
            evidence of record to be manifestly unreasonable,
            In re: David L.C., 376 Pa.Super. 615, 546 A.2d 694
            (1988); see also Robinson v. Robinson, 538 Pa.
52, 645 A.2d 836 (1994) (appella[te] interference
            warranted where custody Order is manifestly
            unreasonable). Further, our review is not bound by
            the trial court’s deductions, inferences and
            interpretations of evidence and we will exercise
            independent judgment to consider the merits of the
            case and to enter an Order that is correct and just.
            Bucci v. Bucci, 351 Pa.Super. 457, 506 A.2d 438
            (1986).

In re Adoption of D.M.H., 682 A.2d 315, 318 (Pa.Super. 1996), quoting

In Interest of G.C., 673 A.2d 932, 943 (Pa.Super. 1996) (en banc).

      The proceedings in an adoption hearing are unique and involve parties,

experts, investigators, and non-parties to a greater extent than in custody

hearings, but ultimately are subject to the same standard, “that being the

best interest of the child.”     In re B.L.L., 787 A.2d at 1015, citing In re

Adoption of A.S.H., 674 A.2d 698 (Pa.Super. 1996).

      As all of appellants’ issues arise out of the question of whether the trial

court considered the best interest of the Child, as defined by the Child

Custody Act, 23 Pa.C.S. § 5328, we will address them together.


                                       -5-
J. S53032/17

     Section 5328(a) of the Act provides as follows:

          § 5328.       Factors to consider when awarding
          custody

          (a)   Factors.--In ordering any form of custody, the
                court shall determine the best interest of the
                child by considering all relevant factors, giving
                weighted consideration to those factors which
                affect the safety of the child, including the
                following:

                (1)     Which party is more likely to
                        encourage and permit frequent and
                        continuing contact between the
                        child and another party.

                (2)     The present and past abuse
                        committed by a party or member
                        of the party’s household, whether
                        there is a continued risk of harm to
                        the child or an abused party and
                        which party can better provide
                        adequate physical safeguards and
                        supervision of the child.

                (2.1)      The information set forth in
                           section 5329.1(a)(1) and (2)
                           (relating to consideration of
                           child abuse and involvement
                           with protective services).

                (3)     The parental duties performed by
                        each party on behalf of the child.

                (4)     The    need     for  stability  and
                        continuity in the child’s education,
                        family life and community life.

                (5)     The availability of extended family.

                (6)     The child’s sibling relationships.




                                     -6-
J. S53032/17


               (7)   The well-reasoned preference of
                     the child, based on the child’s
                     maturity and judgment.

               (8)   The attempts of a parent to turn
                     the child against the other parent,
                     except in cases of domestic
                     violence where reasonable safety
                     measures are necessary to protect
                     the child from harm.

               (9)   Which party is more likely to
                     maintain      a    loving,    stable,
                     consistent        and       nurturing
                     relationship with the child adequate
                     for the child’s emotional needs.

               (10) Which party is more likely to
                    attend to the daily physical,
                    emotional,        developmental,
                    educational and special needs of
                    the child.

               (11) The proximity of the residences of
                    the parties.

               (12) Each party’s availability to care for
                    the child or ability to make
                    appropriate                child-care
                    arrangements.

               (13) The level of conflict between the
                    parties and the willingness and
                    ability of the parties to cooperate
                    with one another. A party’s effort
                    to protect a child from abuse by
                    another party is not evidence of
                    unwillingness    or    inability to
                    cooperate with that party.

               (14) The history of drug or alcohol
                    abuse of a party or member of a
                    party’s household.



                                  -7-
J. S53032/17


                  (15) The mental and physical condition
                       of a party or member of a party’s
                       household.

                  (16) Any other relevant factor.

23 Pa.C.S.A. § 5328(a)(1-16).

      Citing A.S.H., appellants argue the trial court’s paramount concern in

both custody and adoption matters is the best interest of the child. In re

Adoption of A.S.H., 674 A.2d 698, 700 (Pa.Super. 1996).            (Appellants’

brief at 10.) Appellants argue that, while A.S. is a blood relative to the Child

and the appellants are not, A.S. is not the parent of the Child, and as such,

the burden of proof should be allocated equally between appellants and A.S.

(Id. at 12).

      We are mindful that, when possible, the preservation of the family is

the desired outcome in custody matters. However, “[t]he goal of preserving

the family unit cannot be elevated above all other factors when considering

the best interests of the children, but must be weighed in conjunction with

other factors.”     In re Adoption of G.R.L., 26 A.3d 1124, 1127

(Pa.Super.2011) (citation omitted).

      Additionally, the Orphans’ Court has the duty to consider the

statements and opinions of the guardian ad litem when making its

determination of which family would better serve the bests interests of the

child. Adoption of D.M.H., 682 A.2d 315, 322 (Pa.Super. 1996).




                                      -8-
J. S53032/17

      Instantly, the trial court issued its Pa.R.A.P. 1925(a) opinion on May 1,

2017, and stated that the reasons of the trial court can be found in its

March 29, 2017 order, in which it considered all of the Section 5328(a) best

interest factors, and its April 25, 2017 adoption decree.     (See trial court

opinion, 5/1/17.)

      A review of the trial court’s March 29, 2017 order reveals that the trial

court performed a detailed analysis of the Section 5328(a) factors.      (Trial

court order, 3/29/17 at 6-24.)    The trial court concluded that it is in the

Child’s best interest to be adopted by A.S. (Id. at 28.)

      When considering Section 5328(a)(1), the trial court concluded:

            The [c]ourt is satisfied that both parties are
            cognizant of the importance of the child maintaining
            ties with the other, and with extended family
            members on both sides. Moreover, their ability to
            work together to date to ensure visits in accordance
            with [CYF’s] instructions, coupled with their
            willingness to offer one another Act 101 Agreements,
            demonstrates that the parties are interested in
            ensuring ongoing contact between the child and the
            other party.

            Finally, while [appellants] make much of the fact
            that their Act 101 agreement offers [A.S.] more
            contact that the agreement she offers, the [c]ourt is
            not convinced that a greater amount of contact with
            the non-adoptive party is necessarily in the [C]hild’s
            best interests.      Specifically, while the [c]ourt
            believes that the adoptive party may need to be
            flexible and willing to adjust visitation schedules to
            meet the needs of the [C]hild, it is ultimately in the
            [C]hild’s best interest to be well established in the
            care and custody of the adoptive party, and that may
            be best accomplished by regular, but not overly-
            frequent contact with the non-adoptive party.


                                     -9-
J. S53032/17


            Moreover, despite [CYF’s] position permitting contact
            between the [C]hild and [Father] under the
            supervision of [appellants], and the endorsement of
            the same by permanency caseworker, Jose “Alex”
            Carrillo, who offered no testimony that he has ever
            observed the [C]hild with [Father], the [c]ourt is not
            convinced that it is in the [C]hild’s best interests that
            she visit or be exposed to him, or a number of the
            people with whom [appellants] maintain ties. Nor is
            the [c]ourt convinced that leaving such contact to
            the judgment and supervision of [appellants] is in
            the best interests of the [C]hild. In the [c]ourt’s
            view, the questionable influence of the individuals
            that the [C]hild is exposed to by [appellants]
            presents a safety issue, and as such, the [c]ourt
            accords greater weight to this factor, pursuant to
            23 Pa.C.S.A. § 5328(a). However, in so doing, the
            [c]ourt notes that the record is devoid of testimony
            that the [C]hild has been placed in harms’ [sic] way
            by contact with these individuals, and the weight
            accorded is tempered by that fact.

Id. at 9-10 (internal citations and footnote omitted).

      The trial court considered, pursuant to Section 5328(a)(2) and

(a)(2.1), whether there has been past or present abuse committed by a

party, or a member of the party’s household, whether there is a continued

risk of harm to the child or an abused party, and which party can better

provide physical safeguards and supervision of the child.        The trial court

stated:

            In this case, no evidence was presented regarding
            abuse of the [C]hild, or any abuse committed by any
            party or member of their household. However, we
            note that [J.R.B.] has been arrested five times, and
            the two most recent arrests, in 2005 and 2006,
            relate to Simple Assault charges. The 2005 charges
            were withdrawn, and the 2006 charges, which arose
            from an incident with [B.R.B.’s] adult son, who was


                                     - 10 -
J. S53032/17


              also charged, resulted in a guilty plea. By contrast,
              [A.S.] has no arrest record, and presents as a calm
              and peaceful individual.

Id. at 11.

      Next the trial court examined the performance of parental duties by

each party on behalf of the child pursuant to Section 5328(a)(3). The trial

court considered the testimony of A.S., as well as the testimony of B.J.B. in

concluding:

              [T]he [c]ourt is satisfied that to date, [appellants]
              have successfully provided for the [C]hild’s daily
              needs, performing all necessary activities of daily
              living with and/or for the [C]hild as necessary, and
              providing her love and support. Likewise, the [c]ourt
              is satisfied that A.S. has done the same for the
              [C]hild during her custodial periods. However, as
              previously noted, the [c]ourt has concerns that
              [appellants] may fail to recognize situations that
              may not be in the best interests of the [C]hild, and
              they may be ill-equipped to protect her from
              exposure to potentially harmful or otherwise
              inappropriate circumstances.

Id. at 12.

      Turning to Section 5328(a)(4), the trial court considered the stability

and continuity of the Child’s education, family, and community life. The trial

court noted:

              [T]he [C]hild, who is presently seven (7) years old,
              has been residing continually in [appellants’] home
              for the last three and one-half (3 ½) years, and she
              is closely bonded with [appellants], and with her nine
              year-old half-sister, G.B. She is a second grader at
              Washington      Elementary     School    in   Bangor,
              Pennsylvania. She is a cheerleader for the Bangor
              Slaters, but is not otherwise engaged in any


                                      - 11 -
J. S53032/17


            community activities. [The Child] has had a lifelong
            bond with [A.S.], and she has siblings in both
            homes. The [C]hild’s own testimony indicates that
            she is bonded to all of these siblings and that she
            enjoys the time she spends in both homes. While
            the grant of [A.S.’] adoption petition would require
            that the [C]hild change communities and schools,
            the [c]ourt finds that given the child’s young age,
            her limited involvement in activities, and the promise
            of continuing contact with G.B. and [appellants], the
            challenges that would be presented by such a
            change are not so insurmountable as to weigh
            against [A.S.’] petition.

Id. at 12 (internal citations omitted).

      The trial court’s analysis of Section 5328(a)(5), the availability of

extended family, is as follows:

            The [C]hild is deeply loved by family members
            associated with both parties. She has a strong bond
            to [appellants] and . . . G.B., and she has close
            associations to their other family members. She also
            has a close bond to [A.S.], [the Twins], and all of her
            maternal family members, including her two older
            brothers. Through [appellants], the [C]hild also has
            contact with [Father] . . . . While [CYF] does not
            preclude this contact, the [c]ourt does not believe
            that it is in the [C]hild’s best interests.

            ....

            Consequently, the [C]hild has a great number of
            people who are interested in her well-being.
            However, [A.S.’] status as a blood relative and her
            familial connection to a greater number of the
            [C]hild’s blood relatives, which includes her older
            brothers and family interested in and involved with
            her . . . causes the [c]ourt to weigh this factor in
            favor of [A.S.] It should be noted however, that the
            weight of this factor is tempered by each party’s
            willingness to execute Act 101 agreements in favor
            of the other party.


                                     - 12 -
J. S53032/17



Id. at 12-13.

      Examining the Child’s relationship with her siblings, pursuant to

Section 5328(a)(5), the trial court found:

            The [C]hild has two full-blooded siblings, [the
            Twins], who are the adoptive children of [A.S.,] G.B.,
            who is the adoptive daughter of [appellants], is the
            natural child of Father, and [the Child’s] half-sibling.
            [The Child] also has two half-brothers, who are the
            natural children of Mother. . . .

            There was considerable testimony offered during trial
            with respect to the fact that [A.S.] has not fostered a
            relationship between her daughters [the Twins], with
            their half-sister, G.B.[,] and the distress this has
            caused [the Child.] If the Court were to grant [A.S.’]
            adoption petition, it would clearly be in the best
            interests of the [C]hild to maintain her relationship
            with G.B., and if the [c]ourt were to grant
            [appellants’] petition, it would be in the best
            interests of the [C]hild to maintain a relationship
            with [the Twins] and the rest of her maternal family.
            In this regard, the [c]ourt is satisfied that the
            Act 101 Agreements offered by the parties are
            sufficient to foster the familial bonds between the
            sisters. However, the [c]ourt notes that the grant of
            [A.S.’] adoption petition would also afford the [C]hild
            a full opportunity to rebuild a bond with her
            half-brothers, with whom [appellants] have no
            contact. The [C]hild has a half-brother who is in the
            primary care of his paternal grandmother, and in the
            care of the children’s maternal grandmother every
            other weekend, and the [C]hild has another
            half-brother, who has previously been in the care of
            maternal grandmother, but was in a residential
            placement to address behavioral issues at the time
            of trial, and has remained connected to his maternal
            family since Mother’s passing. In the absence of any
            countervailing concerns, the [c]ourt believes that
            fostering the [C]hild’s consanguineous relationships,



                                     - 13 -
J. S53032/17


             or her blood ties, is paramount to her longterm [sic]
             welfare.

Id. at 12-14 (internal citations omitted).

      Next, the trial court turned to Section 5328(a)(6), the Child’s

preference, and concluded:

             The [C]hild has been in [appellants’] home for
             approximately half her lifetime to date, she feels
             loved and supported there, and she is comfortable in
             that situation. Notably, however, the [C]hild clearly
             feels loved, comfortable, and safe in the homes of
             both parties, and she is bonded in both homes.
             While the [c]ourt believes that a change in her living
             arrangements attendant with an adoption would be a
             major adjustment, the [c]ourt is satisfied that given
             her young age, her ability to articulate her feelings,
             and the promise of continuing contact with all
             parties, the [C]hild could make the adjustment
             successfully.

Id. at 16.

      The trial court examined whether there was any attempt by one party

to turn the Child against the other, pursuant to Section 5328(a)(7).   The

trial court noted:

             Given that the [c]ourt is ruling on competing
             adoption petitions and not deciding custody as
             between parents, the relationship between the
             parties is not as critical. However, because the
             [c]ourt believes that it is in the [C]hild’s best
             interests to maintain contact with the family that is
             not permitted to adopt, it is important that the
             parties are able to get along sufficiently to honor and
             effectuate an Act 101 agreement, and during the
             testimony of both parties, they indicated that they
             are so prepared. Upon consideration, the [c]ourt
             finds the testimony credible.



                                     - 14 -
J. S53032/17

Id. at 17.

      Section 5328(a)(9) requires that the trial court consider the Child’s

emotional needs to determine which party is more likely to maintain a

loving, stable, consistent, and nurturing relationship with the Child,

adequate for the Child’s emotional needs. The trial court acknowledged that

the Child has experienced significant trauma in her life, and opined:

             While [appellants] are unquestionably loving toward
             the [C]hild, and they do their best to care for her,
             the [c]ourt is concerned that [B.J.B.] in particular, as
             the primary caregiver, is ill-equipped to make
             decisions contrary to what she believes the [C]hild’s
             wishes, when required to assure her best interests.
             Further, the [c]ourt is concerned that [appellants]
             may not be equipped to identify and address the
             [C]hild’s emotional needs in a timely and effective
             manner.

Id. at 18.

      The trial court then considered the daily needs of the Child, pursuant

to Section 5328(a)(10) to determine “which party is more likely to attend to

the daily physical, emotional, developmental, educational, and special needs

of the Child.”   23 Pa.C.S.A. §5328(a)(10).     After considering the evidence

presented, the trial court concluded:

             To date, [appellants] have provided satisfactory care
             for the [C]hild. However, the [c]ourt is concerned
             about their somewhat lackadaisical attitude toward
             addressing the death of the [C]hild’s mother and the
             resulting trauma to her.       The [c]ourt also has
             concerns about the ability of [appellants] to put the
             needs of the [C]hild above the wishes of the [C]hild
             when it is necessary to do so.



                                      - 15 -
J. S53032/17


            It was also noted at trial that [B.J.B.] has some
            learning difficulties and is sometimes unable to help
            the [C]hild with her homework. While this, in and of
            itself is not a concern, the [c]ourt’s concern
            regarding [appellants’] judgment and [B.J.B.’s] own
            expressed tendency to cater to the wishes of the
            children in her home give the [c]ourt pause as to
            whether [appellants] are sufficiently equipped to
            identify the [C]hild’s need for additional supports and
            to initiate and facilitate the [C]hild’s access to the
            same as necessary.

            By contrast, [A.S.] appears, by virtue of what
            appears to be a very deliberate and attentive nature,
            more than adequately motivated and capable of
            identifying the [C]hild’s needs and ensuring the
            timely provision of appropriate supports

Trial court order, 3/29/17 at 18-19.

      Noting that Section 5328(a)(11) has limited application in this matter,

the trial court nevertheless considered the proximity of residences of the

parties. The trial court stated it “has no concerns that the proximity of the

parties’ residences will impinge in any way on the custodial care of the

[C]hild in the long run.” (Id. at 19.)

      Reviewing Section 5328(a)(12) for each party’s ability to care for the

Child, or make appropriate child-care arrangements, the trial court again

stated that it “has no concerns in this regard,” as neither party alleges that

the other is unable to provide child-care. (Id.)

      Next, the trial court gave limited weight to Section 5328(a)(13), which

directs the trial court to evaluate the level of conflict between the parties




                                       - 16 -
J. S53032/17

because this is an adoption matter, not a custody matter.           The trial court

found:

             it is in the best interests of the [C]hild that there be
             an Act 101 agreement in place, it is essential that
             the parties be able to work together to see that
             through. Given their current practice, the [c]ourt is
             satisfied in this regard.

Id. at 20.

      Section 5328(a)(14) requires the trial court to consider “the history of

drug or alcohol abuse of a party or member of a party’s household.”

Pa.C.S.A. § 5328(a)(14).        The trial court noted that there were no

allegations of drug or alcohol abuse by any party, or member of a party’s

household, that both parties have family members in recovery, and that

appellants have a family member in early recovery living next door.             The

trial court stated:

             [w]hile this fact does not bear on the [c]ourt’s
             determination, because both parties will continue to
             have contact with the [C]hild after the [c]ourt’s
             ruling on the adoption petitions, they are reminded
             to be vigilant in protecting the [C]hild from exposure
             to situations where an individual’s substance use
             could put her in harm’s way.

Trial court order, 3/29/17 at 20-21.

      Next, the trial court considered the mental and physical conditions of

the   parties   and   any    members      of    their   household    pursuant    to

Section 5328(a)(15). The trial court determined that while appellants have

health issues, it did not “believe that their health issues, which are controlled



                                       - 17 -
J. S53032/17

by physician-prescribed medication, are of any consequence to the [c]ourt’s

determination in this case.” (Id. at 21.)

      Finally, Section 5328(a)(16) requires the trial court to consider “any

other factor.” Pa.C.S.A. §5328(a)(16). In its evaluation of the Child’s best

interest, the trial court considered the opinion of the Child’s guardian

ad litem (“GAL”). The trial court concluded:

            Pursuant to Rule 1154, it is a Guardian Ad Litem’s
            obligation to fully evaluate the factors affecting the
            best interests of the [C]hild, not to simply follow the
            path dictated for the child by the Agency. In this
            case, it is apparent from the record that the GAL did
            not fully exhaust his investigative duties under
            subsections (4) and (5) of the Rule, failing to
            investigate [A.S.] or any other interested party as an
            adoptive resource for the [C]hild, choosing instead to
            limit the scope of his involvement in this matter to
            an endorsement of [appellants] as [CYF’s] chosen
            adoptive resource from early on in this case. With
            this in mind, the [c]ourt accords less weight to the
            GAL’s recommendation that it would had he engaged
            in a complete and thorough undertaking of his
            duties.

            While the Court recognizes [appellants’] efforts to
            provide a caring, loving environment for the [C]hild,
            it acknowledges that they are prepared to allow
            [A.S.] more post-adoption contact than she is
            prepared to offer them, and it further acknowledges
            that the grant of [A.S.’] adoption petition would
            signal a large and impactful change in the [C]hild’s
            life, the [c]ourt is confident that the award of [A.S.’]
            adoption petition is soundly in the [C]hild’s best
            interests.

Trial court order, 3/29/17 at 23-24.




                                       - 18 -
J. S53032/17

      After   considering   all   of   the   best   interest   factors   pursuant   to

Section 5328(a), the trial court ultimately concluded:

              6.    Since  the   inception  of  the   [C]hild’s
                    dependency, she has never been placed with
                    [A.S.]

              7.    Accordingly, [A.S.] is unable to satisfy the
                    foregoing requirements of the Adoption Act.

              8.    23 Pa.C.S.A. § 2901, and case law interpreting
                    the same, establish that the failure to satisfy
                    certain requirements of the Adoption Act are
                    not fatal to a petition.

              9.    As set forth supra, § 2901 provides for judicial
                    waiver of the requirements of the Adoption Act
                    for ‘cause shown.’ 23 Pa. C.S.A. § 2901.

              10.   Case law provides that “there is no reasonable
                    construction of the Section 2901 ‘cause shown’
                    language other than to conclude that it permits
                    a petition[er] to demonstrate why, in a
                    particular case, he or she cannot meet the
                    statutory requirements. Upon a showing of
                    cause, the trial court is afforded discretion to
                    determine whether the adoption petition
                    should, nevertheless, be granted.”       In re:
                    Adoption of R.B.F., 569 Pa. 269, 280, 803
A.2d 1195, 1202 (Pa. 2002).

              11.   In this case, the [c]ourt is satisfied that [A.S.]
                    has shown sufficient cause for her inability to
                    satisfy the foregoing requirements of the
                    Adoption     Act,   and     she     has    further
                    demonstrated notwithstanding the technical
                    deficiencies of her petition, it is in the best
                    interests of [the Child] that she be adopted by
                    [A.S.]

              12.   It is in the best interests of the [C]hild that her
                    ties to her blood relatives be maintained and
                    fostered.


                                        - 19 -
J. S53032/17



            13.   It is in the best interests of the [C]hild that her
                  connection with [appellants] and with her
                  half[-]sister[,] G.B.[,] be maintained and
                  fostered.

            14.   It is in the best interests of the [C]hild that she
                  be adopted by [A.S.] and that she maintain
                  contact with [appellants] and G.B. pursuant to
                  the Act 101 agreement offered by [A.S.] and
                  presented to the Court as Exhibit B-2.

            15.   Weekend visitation with [appellants] twice per
                  month in the first three months and once a
                  month thereafter will help the [C]hild to
                  acclimate to the change in her family structure,
                  and allow her to establish firm roots in [A.S.’]
                  family.

Trial court order, 3/29/17 at 27-28.

     We find that the competent evidence in the record supports the trial

court’s conclusion that it is in the Child’s best interest that she be adopted

by A.S.   The trial court heard testimony from Richard Small, Ph.D., ABPP,

who performed a forensic bonding assessment to evaluate bonds between

the Child, appellants, A.S., as well as G.B., and the Twins. (Id. at 7.) When

considering Dr. Small’s testimony, the trial court noted that Dr. Small spent

limited time with the parties, and did not accord great weight to Dr. Small’s

findings. (Id.)

     The trial court also heard testimony from Rutvi Kapadia, Psy.D., LPC,

NCC, who performed a trauma assessment to determine the impact of the

Child’s being removed from appellants’ home.        (Id.)   Dr. Kapadia did not

interview the Child or either of the parties together, and the trial court


                                       - 20 -
J. S53032/17

surmises that while Dr. Kapadia may not have found it necessary to do so,

the lack of such interviews goes to the weight to be given to her report.

(Id. at 8.)

      Based on the foregoing, we will not disturb the adoption decree. The

trial court’s determination that it would be in the Child’s best interest to

grant A.S. the right to adopt her is supported by the record. Accordingly, we

affirm the decree.

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 9/29/17




                                   - 21 -